SUMMARY ORDER
Plaintiff-Appellant Gerald Douglas, pro se, appeals from the judgment of the district court, granting summary judgment in favor of defendant-appellee, Melvin Hollins,** and dismissing his complaint brought pursuant to 42 U.S.C. § 1983.
We review an order granting summary judgment de novo. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.), cert. denied, 540 U.S. 823, 124 S.Ct. 153, 157 L.Ed.2d 44 (2003). Summary judgment must not be granted unless there is “no genuine issue as to any material fact” and “the moving party is entitled to judgment as a matter of law.” Fed. R.Civ.P. 56(c).
We have carefully considered Douglas’s arguments on appeal and conclude that they are without merit. Because Douglas has been released from prison, his request for injunctive relief is moot. See Muhammad v. City of New York Dep’t. of Corr., 126 F.3d 119, 123 (2d Cir.1997). To the extent that Douglas seeks money damages from Hollins in his official capacity, the Eleventh Amendment bars such a claim. See Eng v. Coughlin, 858 F.2d 889, 897 (2d Cir.1988). To the extent that Douglas seeks money damages from Hollins in his individual capacity, the district court properly concluded that Douglas had failed to present evidence that the denial of his request for orthopedic footwear was made with deliberate indifference in violation of the Eighth Amendment. See Johnson v. Wright, 412 F.3d 398, 403 (2d Cir.2005).
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED, and the pending motion for appointment of counsel is DENIED.

 Although Douglas initially asserted a claim against Dr. Raja Mara, it does not appear that Mara was served with process, and Douglas does not contest Mara's non-appearance in this suit. The present appeal therefore only concerns Douglas's claim against Hollins.